Citation Nr: 1444669	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for degenerative joint disease of the lumbosacral spine in excess of 10 percent for the period prior to July 1, 2013, and in excess of 20 percent for the period on and after July 1, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1994 to December 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO in Los Angeles, California, which, in pertinent part, declined to reopen service connection for a lumbosacral spine disability.  The Veteran filed a notice of disagreement (NOD) in June 2005, and the issue remained denied in an April 2006 statement of the case (SOC).  A substantive appeal, via VA Form 9, was subsequently filed in May 2006.  During the pendency of the appeal, the RO in Phoenix, Arizona, in a February 2009 rating decision, granted service connection for degenerative joint disease of the lumbosacral spine and assigned an initial disability rating of 10 percent effective June 14, 2004, the date of claim.  A NOD to the assigned disability rating was filed in March 2009, and the appeal was subsequently perfected in September 2009.  

This case has previously been before the Board, and subsequently remanded, on multiple occasions.  In a rating decision dated March 2014, the Appeals Management Center (AMC) granted an increased disability rating of 20 percent for the service-connected lumbosacral spine disability effective July 1, 2013, the date the evidence reflected a worsening of the disability; creating a "staged" initial rating.  

The issue on appeal was most recently before the Board in October 2013, where it was remanded to obtain a new VA spinal examination.  The Board finds that there has been substantial compliance with the directives of the October 2013 remand.  The Veteran received a VA spinal examination in November 2013, the report of which is of record.  The VA report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the October 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has appealed from the initial rating assigned for the service-connected lumbosacral spine disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SSOC).  While this evidence does make reference to the Veteran's lumbosacral spine disability, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of RO consideration is not necessary.  See 
38 C.F.R. § 20.1304(c) (2013).

The Board received an informal hearing presentation (IHP) from the Veteran's representative in August 2014.  In addition to discussing the issue on appeal, the IHP also addressed the issues of service connection for a cervical spine disability and service connection for depression as secondary to the service-connected lumbosacral spine disability.   Neither issue is before the Board at this time.  The issue of service connection for a cervical spine disability was denied by the Board in its October 2013 decision.  Further, service connection for an adjustment disorder with depressed mood was granted by the RO in an August 2014 rating decision, and no NOD has been filed as to the disability rating assigned.

The evidence of record reflects that the Veteran has radiculopathy related to his service-connected lumbosacral spine disability.  Subsequent to the Veteran's November 2013 VA spinal examination, in the March 2014 rating decision, the AMC granted service connection for both right and left lower extremity radiculopathy.  To date the Veteran has not filed a NOD to the initial ratings assigned.  As such, any potential issues related to the Veteran's right and left lower extremity radiculopathy are not before the Board.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

 
FINDINGS OF FACT

1.  Prior to July 1, 2013, the service-connected degenerative joint disease of the lumbosacral spine manifested as no more than painful limitation of motion of the lumbosacral spine resulting in forward flexion of 65 degrees, and a combined range of motion of 210 degrees, without muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour, favorable or unfavorable ankylosis of the thoracolumbar spine, and/or incapacitating episodes.

2.  On and after July 1, 2013, the service-connected degenerative joint disease of the lumbosacral spine has more nearly approximated painful limitation of motion of the lumbosacral spine resulting in forward flexion of 5 to 15 degrees, with no unfavorable ankylosis of the thoracolumbar spine, and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2013, the criteria for a higher initial disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, on and after July 1, 2013, the criteria for a 40 percent disability rating, but no higher, for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for a lumbosacral spine disability, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations for compensation purposes in December 2008, January 2013, and November 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the issue being decided in the instant matter.

All relevant documentation has been secured.  VA has received VA and private medical documentation related to the Veteran's service-connected lumbosacral spine disability.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for a higher initial disability rating for the service-connected lumbosacral spine disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Disability Rating in Excess of 10 Percent Prior to July 1, 2013

Prior to July 1, 2013, the Veteran advanced that he suffered from daily back pain which he rated at a level of eight-and-a-half out of ten on the pain scale.  He also advanced having muscle spasms, along with painful flare-ups two or three times per week.  

The Veteran received a VA internal medicine evaluation in February 2005.  While that VA examination did not specifically address the Veteran's lumbosacral spine, the report conveys that the VA examiner found the Veteran's posture to be normal, without loss of cervical or lumbar lordosis.  There was also no kyphosis or scoliosis, and gait was normal.

A VA spinal examination was conducted in December 2008.  Upon examination the Veteran's gait was normal, and his paralumbar and parathoracic muscles were tender to palpation without muscle spasm.  The report does not convey that the Veteran's spine was ankylosed, or that the Veteran had any incapacitating episodes due to IVDS.  All range of motion testing numbers listed in the report were from the first point of pain.  Upon testing, pain was noted during forward flexion of the thoracolumbar spine at 65 degrees.  The combined range of motion, accounting for where pain began, was 210 degrees.  No weakness, fatigability, or incoordination was present.

In January 2013 the Veteran received another VA spinal examination.  Upon examination of the thoracolumbar spine, objective evidence of painful motion began at 70 degrees during forward flexion of the spine.  The combined range of motion, also accounting for when objective evidence of painful motion began, was 210 degrees.  These measurements remained the same upon repetitive use testing.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  The Veteran was not diagnosed with IVDS, and there was no mention of the Veteran having any incapacitating episodes over the previous 12 months.  It was noted that the Veteran did not use any assistive devices.  There was no indication that the spine was ankylosed.

Additional medical and lay evidence was received by VA and considered by the Board.  Relevant medical documentation includes a February 2005 VA treatment record noting that the Veteran had normal coordination and gait, and treatment records indicating that the Veteran took medications for back spasms. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a higher initial disability rating in excess of 10 percent for the service-connected lumbosacral spine disability for the period prior to July 1, 2013.  The evidence shows that, prior to July 1, 2013, the Veteran's service-connected lumbosacral spine disability manifested as no more than painful limitation of motion of the lumbosacral spine resulting in forward flexion of 65 degrees, and a combined range of motion of 210 degrees, without muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour, favorable or unfavorable ankylosis of the thoracolumbar spine, and/or incapacitating episodes, even when considering the DeLuca factors.  

The evidence, both lay and medical, has not shown forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, with or without painful limitation of motion, nor has it shown ankyloses, either favorable or unfavorable, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, which would warrant a disability rating in excess of 10 percent under Diagnostic Code 5242.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  

With respect to IVDS, the evidence shows that prior to July 1, 2013, the Veteran was neither diagnosed with IVDS, nor were incapacitating episodes present sufficient to warrant a 20 percent or higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the preponderance of the evidence is against the claim for a higher initial disability rating in excess of 10 percent for the service-connected lumbosacral spine disability prior to July 1, 2013, the claim for an increased disability rating in excess of 10 percent for the service-connected lumbosacral spine disability prior to July 1, 2013 must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5242 & 5243.

Disability Rating in Excess of 20 Percent on and after July 1, 2013

Since July 1, 2013, the Veteran has continued to advance that he suffers from daily back pain and regular muscle spasms.  In July 2013, VA received a private examination report dated July 1, 2013.  The report reflects that upon examination the Veteran's forward flexion of the thoracolumbar spine was noted as ending at 45 degrees, with objective evidence of painful motion beginning at 5 degrees.  After repetitive use testing, forward flexion was noted as ending at 30 degrees.  There was no indication that the Veteran's spine was ankylosed; however, he was diagnosed with IVDS.  It was noted that in the past 12 months the Veteran had incapacitating episodes with a total duration of at least two weeks but less than four weeks.

The Veteran received another VA spinal examination in November 2013.  Range of motion testing revealed forward flexion to 35 degrees, with objective evidence of painful motion beginning at 15 degrees.  Forward flexion did not change after repetitive use testing.  No ankylosis of the spine was observed.  The Veteran was diagnosed with IVDS; however, there was no indication that he had any incapacitating episodes over the past 12 months.  The VA examiner noted that the Veteran occasionally used assistive devices such as a brace or cane.

Additional medical and lay evidence was received by VA and considered by the Board on and after July 1, 2013; however, such evidence does not provide range of motion testing.  Further, such evidence does not indicate that either the spine is ankylosed, and/or that the IVDS has resulted in incapacitating episodes for at least four weeks or more in the past 12 months.

After a review of all the evidence, lay and medical, the Board finds that, on and after July 1, 2013, the service-connected lumbosacral spine disability more nearly approximates painful limitation of motion of the lumbosacral spine resulting in forward flexion of 5 to 15 degrees, with no unfavorable ankylosis of the thoracolumbar spine, and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, to warrant a 40 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The report of the July 1, 2013 private spinal examination, along with the report of the November 2013 VA spinal examination, reflect that on and after July 1, 2013 the painful limitation of motion limited the forward flexion of the thoracolumbar spine to at least 30 degrees or less, with no diagnosis or objective evidence of unfavorable ankylosis of the thoracolumbar spine; therefore, considering DeLuca, a 40 percent disability rating, but no higher, is warranted under Diagnostic Code 5242 for the period on and after July 1, 2013 for the service-connected lumbosacral spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  

The evidence of record, both lay and medical, reflects that the thoracolumbar spine is not unfavorably ankylosed and does not more nearly approximate ankylosis of the entire thoracolumbar spine; therefore, a disability rating under Diagnostic Code 5242 in excess of 40 percent on or after July 1, 2013 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Further, the evidence of record does not indicate that the Veteran's incapacitating episodes had a total duration of at least six weeks during the past 12 months to warrant a rating in excess of 40 percent on or after July 1, 2013 under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected lumbosacral spine disability.  As the Veteran has already been service connected for right and left lower extremity radiculopathy, and having reviewed all the relevant lay and medical evidence, the Board finds that no other separate rating is warranted.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for the service-connected lumbosacral spine disability.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's lumbosacral spine disability picture has manifested primarily as painful limitation of motion with flare-ups and muscle spasms which interfere with his occupational and daily activities.  The Veteran treats his disability with pain relievers and assistive devices.  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The scheduler rating criteria also allows for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups and muscle spasms.  See 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's disabilities, including interference with occupational and daily activities and the need to take medication and use assistive devices, are primarily the result of the back pain, including flare-ups and muscle spasm; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life and occupation.

Comparing the Veteran's disability level and symptomatology of the lumbosacral spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the lumbosacral spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Veteran previously requested entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied by the RO in a recent August 2014 rating decision.  To date, the Veteran has not filed a NOD to the denial.  As such, this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU; therefore, the Board need not consider whether the Veteran is entitled to a TDIU in this decision.


ORDER

An increased disability rating for degenerative joint disease of the lumbosacral spine in excess of 10 percent for the period prior to July 1, 2013 is denied; a 40 percent disability rating, but no higher, for the period on and after July 1, 2013 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


